DETAILED ACTION
This action is a response to an amendment filed 11/17/21 in which claims 1-6 and 8-16 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo “Discussion on remaining details on RACH procedure”, 3GPP TSG RAN Meeting, herein NTT,  Pelletier et al. (Pub. No.: 2013/0242730), herein Pelletier and Abedini et al. (Pub. No., 2019/0110314), herein Abedini.
	As to claim 1, NTT teaches a method for determining a random access resource by a terminal in a wireless communication system, the method comprising:

	 receiving, from a base station, configuration information corresponding to a synchronization signal block (SSB) including a SSB index, a random access preamble index and a random access channel mask index (NTT section 2.4 the UE can find available RACH resource based on the PRACH configuration and PRACH mask index, preamble index in dedicated RACH configuration is assigned among RACH resources/preamble indices per each SS block and Fig. 1  available RACH resources per SS block index (e.g., SS block #0); 
	determining a random access resource based on the SSB index and the random access channel mask index (NTT Fig. 1 random access resources per SSB block index and section 2.4 the UE can find available RACH resource based on the PRACH configuration and PRACH mask index); 
	
	determining a random access preamble based on the random access preamble index (NTT section 2.1 PRACH preamble information includes number or preambles, preamble group config and 2.4 preamble index in dedicated RACH configuration is assigned); and
	 


	NTT does not teach
	determining a random access channel occasion (RO), based on the random access channel mask index; 
	transmitting, to the base station, the random access preamble on the random access resource.

	However Pelletier does teach

determining a random access channel occasion (RO), based on the random access channel mask index (Pelletier [0203] the WTRU may be configured with a periodicity X such that resources include one or more PRACH occasions within a frame for which SFN mod(X)=0. SFN periodicity may be used in combination with a PRACH Mask Index); 
	transmitting, to the base station, the random access preamble on the random access resource (Pelletier [0099] At 304, a preamble transmission (MSG1) on a resource of the Physical Random Access Channel (PRACH) may be transmitted)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of NTT with Pelletier, because Pelletier teaches us [0203] Other resources may be determined as a function of the PRACH occasion for the initial preamble transmission, as described 

	NTT nor Pelletier teach 
	a random access channel occasion (RO) associated with a SSB indicated by the SSB index

	However Abedini does teach
	a random access channel occasion (RO) associated with a SSB indicated by the SSB index (Abendini Fig. 3 and [0092] As an illustrative example, there may be 64 SSBs 305 and 16 RACH resources 310, and 4 SSBs may be mapped to one RACH transmission occasion (or to one RACH resource 310). Accordingly, a first set of SSBs 305 (e.g., SSBs 1 through 4) may be mapped to a first RACH resource 310 (e.g., RACH resource 1 310-a), a second set of SSBs 305 (e.g., SSBs 5 through 8) may be mapped to a second RACH resource (e.g., RACH resource 2 310-b), and so on)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  NTT and Pelletier with Abedini because Abedini teaches us [0056] the UE 115 may monitor for the RAR based on the RA-RNTI received within the SSB. The UE 115 may then decode the control channel including the control information for the RAR based on the RA-RNTI.

	As to claim 6, NTT teaches a method determining a random access resource by a base station in a wireless communication system, the method comprising:
	 transmitting, to a terminal, configuration information corresponding to a synchronization signal block (SSB) including a SSB index, a random access preamble index and a random access channel mask index (NTT section 2.4 the UE can find available RACH resource based on the PRACH configuration and PRACH mask index, preamble index in dedicated RACH configuration is assigned among RACH resources/preamble indices per each SS block and Fig. 1  available RACH resources per SS block index (e.g., SS block #0);  
	determined based on the random access preamble index on a random access channel resource determined based on the SSB index and the random access channel mask index (NTT Fig. 1 random access resources per SSB block index and section 2.4 the UE can find available RACH resource based on the PRACH configuration and PRACH mask index); 
 and
	 
	NTT does not teach
	receiving, from the terminal, a random access preamble
	 
	transmitting, to the terminal, a random access response (RAR) based on the random access preamble 
	wherein the random access channel mask index indicates a random access channel occasion (RO) 



	However Pelletier does teach

	receiving, from the terminal, a random access preamble (Pelletier [0099] At 304, a preamble transmission (MSG1) on a resource of the Physical Random Access Channel (PRACH) may be transmitted)

	transmitting, to the terminal, a random access response (RAR) based on the random access preamble (Pelletier Fig. 3 and [0099] the RACH procedure may include a MSG2 which may include a RAR message, the MSG2 is received from an eNB)

	wherein the random access channel mask index indicates a random access channel occasion (RO) (Pelletier [0203] the WTRU may be configured with a periodicity X such that resources include one or more PRACH occasions within a frame for which SFN mod(X)=0. SFN periodicity may be used in combination with a PRACH Mask Index); 



	NTT nor Pelletier teach 
	indicated by the SSB index

	However Abedini does teach
	indicated by the SSB index (Abendini Fig. 3 and [0092] As an illustrative example, there may be 64 SSBs 305 and 16 RACH resources 310, and 4 SSBs may be mapped to one RACH transmission occasion (or to one RACH resource 310). Accordingly, a first set of SSBs 305 (e.g., SSBs 1 through 4) may be mapped to a first RACH resource 310 (e.g., RACH resource 1 310-a), a second set of SSBs 305 (e.g., SSBs 5 through 8) may be mapped to a second RACH resource (e.g., RACH resource 2 310-b), and so on)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  NTT and Pelletier with Abedini for the same reasons stated in claim 1.

	As to claim 10, NTT teaches a terminal for determining a random access resource, the terminal comprising:
	 a transceiver (NTT page 4 conclusion UE (transceiver)); and  3Appl. No.: To be determined Preliminary Amendment dated: April 21, 2020
	at least one controller coupled with the transceiver and configured to (NTT page 4 conclusion UE (controller)): 
	receive, from a base station, configuration information corresponding to a synchronization signal block (SSB) including a SSB index, a random access preamble index and a random access channel mask index (NTT section 2.4 the UE can find available RACH resource based on the PRACH configuration and PRACH mask index, preamble index in dedicated RACH configuration is assigned among RACH resources/preamble indices per each SS block and Fig. 1  available RACH resources per SS block index (e.g., SS block #0); 

(NTT Fig. 1 random access resources per SSB block index and section 2.4 the UE can find available RACH resource based on the PRACH configuration and PRACH mask index); 

	 
	determine a random access preamble based on the random access preamble index (NTT section 2.1 PRACH preamble information includes number or preambles, preamble group config and 2.4 preamble index in dedicated RACH configuration is assigned);  and 
	

	NTT does not teach
	determine a random access channel occasion (RO), based on the random access channel mask index
transmit, to the base station, the random access preamble on the random access resource
	However Pelletier does teach
determine a random access channel occasion (RO), based on the random access channel mask index (Pelletier [0203] the WTRU may be configured with a periodicity X such that resources include one or more PRACH occasions within a frame for which SFN mod(X)=0. SFN periodicity may be used in combination with a PRACH Mask Index); 
transmit, to the base station, the random access preamble on the random access resource (Pelletier Fig. 3 and [0099] the RACH procedure may include a MSG2 which may include a RAR message, the MSG2 is received from an eNB)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of NTT with Pelletier for the same reasons stated in claim 1.



	a random access channel occasion (RO) associated with a SSB indicated by the SSB index

	However Abedini does teach
	a random access channel occasion (RO) associated with a SSB indicated by the SSB index (Abendini Fig. 3 and [0092] As an illustrative example, there may be 64 SSBs 305 and 16 RACH resources 310, and 4 SSBs may be mapped to one RACH transmission occasion (or to one RACH resource 310). Accordingly, a first set of SSBs 305 (e.g., SSBs 1 through 4) may be mapped to a first RACH resource 310 (e.g., RACH resource 1 310-a), a second set of SSBs 305 (e.g., SSBs 5 through 8) may be mapped to a second RACH resource (e.g., RACH resource 2 310-b), and so on)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  NTT and Pelletier with Abedini for the same reasons stated in claim 1.
	As to claim 13, NTT teaches a base station for determining a random access resource, the base station comprising: 
	a transceiver (NTT page 4 conclusion gNB); and 
	at least one controller coupled with the transceiver and configured to (NTT page 4 conclusion gNB): 
	transmit, to a terminal, configuration information corresponding to a synchronization signal block (SSB) including a SSB index, a random access preamble index and a random access channel mask index (NTT section 2.4 the UE can find available RACH resource based on the PRACH configuration and PRACH mask index, preamble index in dedicated RACH configuration is assigned among RACH resources/preamble indices per each SS block and Fig. 1  available RACH resources per SS block index (e.g., SS block #0); 
	receive, from the terminal, a random access preamble determined based on the random access preamble index on a random access channel resource 4Appl. No.: To be determined Preliminary Amendment dated: April 21, 2020determined based on the SSB index and the (NTT Fig. 1 random access resources per SSB block index and section 2.4 the UE can find available RACH resource based on the PRACH configuration and PRACH mask index); 
 
	NTT does not teach
	transmit, to the terminal, a random access response (RAR) based on the random access preamble
wherein the random access channel mask index indicates a random access channel occasion (RO)
	However Pelletier does teach
	 transmit, to the terminal, a random access response (RAR) based on the random access preamble (Pelletier Fig. 3 and [0099] the RACH procedure may include a MSG2 which may include a RAR message, the MSG2 is received from an eNB)
	 wherein the random access channel mask index indicates a random access channel occasion (RO) (Pelletier [0203] the WTRU may be configured with a periodicity X such that resources include one or more PRACH occasions within a frame for which SFN mod(X)=0. SFN periodicity may be used in combination with a PRACH Mask Index);   


	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of NTT with Pelletier for the same reasons stated in claim 1.


	NTT nor Pelletier teach 
	indicated by the SSB index

	However Abedini does teach
	indicated by the SSB index (Abendini Fig. 3 and [0092] As an illustrative example, there may be 64 SSBs 305 and 16 RACH resources 310, and 4 SSBs may be mapped to one RACH transmission occasion (or to one RACH resource 310). Accordingly, a first set of SSBs 305 (e.g., SSBs 1 through 4) may be mapped to a first RACH resource 310 (e.g., RACH resource 1 310-a), a second set of SSBs 305 (e.g., SSBs 5 through 8) may be mapped to a second RACH resource (e.g., RACH resource 2 310-b), and so on)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  NTT and Pelletier with Abedini for the same reasons stated in claim 1.


	As to claims 3, 8, 14 and 16, the combination of NTT, Pelletier and Abedini teach the method of claim 1, the base station of claim 12 and the terminal of claim 10, wherein the RO corresponds to a SSB (NTT Fig. 1 associated with SS block #0 available RACH resources and Pelletier [0134] When referred to herein, the term PRACH occasion may refer to a subframe (e.g., in time) in which there may be one or more available PRACH opportunities)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of NTT and Abedini with Pelletier, for the same reasons stated in claim 1

Claims 4, 5, 9, 11,12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT, Pelletier, Abedini and Kwak et al. (Pub. No.: 2020/0008247), herein Kwak.

	As to claims 4, 9, 12 and 15, the combination of NTT, Pelletier and Abedini teach the method of claim 1, the method of claim 8, the terminal of claim 10 and the base station of claim 14

	NTT, Pelletier and Abedini do not teach

	wherein a RO index is ordered in a manner of frequency domain first.

	However Kwak does teach

(Kwak [0126] according to a mapping rule of frequency first a first SSB can be mapped to the first PRACH slot)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of NTT, Pelletier and Abedini with Kwak, because Kwak teaches us [0115] In various embodiments employing the second set of aspects, PRACH configuration can be based on the potential position(s) of SSB blocks.


	As to claims 5 and 11, the combination of NTT, Pelletier, Abedini and Kwak teach the method of claim 1 and the terminal of claim 10, wherein the determining of the RO further comprises: determining the RO in a first available complete SSB-to-RO mapping from among one or more complete SSB-to-RO mapping corresponding to a RO index (Kwak [0126] (a) a first SSB can be mapped (e.g., by processor(s) 510 and communication circuitry 520) to the first PRACH slot inside a radio frame (or PRACH periodicity) and a first PRACH occasion in the frequency domain)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of NTT, Pelletier and Abedini with Kwak for the same reasons stated in claim 5.



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6 and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467


/AYANAH S GEORGE/Primary Examiner, Art Unit 2467